Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. The relevance of the arguments directed at the 5th Amendment are not immediately apparent. Examiner finds arguments directed at eligible subject matter are similarly ill positioned.  Applicants argue that the claims are directed at a technical solution or transformation. However, the claims remain the mere manipulation of data. Nothing is done with the data. There is no requirement that the claims must be able to be performed in the human mind to be held ineligible. Applicants argue Diehr, but the Court held the claims therein to be eligible because the use of well-known mathematics was applied to physically transform rubber.  Examiner presented evidence by way of relevant recent case law likening the claims to those recently found ineligible.  There is no physical transformation here. 
With respect to the remarks regarding the rejections under 112A, the number of references in the patent database is irrelevant. Applicants should point to the specific machine learning algorithm that is being performed to overcome this rejection and simultaneously overcome the rejection under section 101 as there would be an improvement to technology.  
As a result, the rejections stand.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims are directed at methods and apparatus and therefore are directed at one of the four statutory categories (MPEP 2106.06(I)).

Step 2A prong 1
Prong 1 requires the Examiner to determine whether the claims recite an abstract idea that fall under one of the following four categories: a) mathematical concept, b) certain methods of organizing human activity, c) mental process, or d) other abstract ideas such as an idea of itself (MPEP 2106.04(a)(2)). 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Specifically, representative claim 1 recites:  	
1. A data meta-scaling method for continuous learning, the data meta-scaling method comprising: 
setting, by a processor, abbreviation criterion information which defines a rule for abbreviating input data to be expressed in another attribute, learning criterion information which defines a rule for limiting learning on the abbreviation data and a rule for evaluating learning performance, and knowledge augmentation criterion information which defines a rule for optimizing the abbreviation criterion information; 
abbreviating, by the processor, the input data to abbreviation data, based on the abbreviation criterion information; 
performing, by the processor, learning on the abbreviation data to generate a learning model, based on the learning criterion information; 
evaluating, by the processor, performance of the learning model to determine suitability of the abbreviation data, based on the learning criterion information; and 
performing, by the processor, knowledge augmentation for updating the abbreviation criterion information according to a result of the suitability determination, based on the knowledge augmentation criterion information.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. 
See MPEP 2106.04(a)(2)(I)(A-C) which has distilled some concepts that the courts have deemed ineligible. Each limitation above is analogous to subject matter deemed an abstract idea in previous court decisions as collecting, displaying, and manipulating data (MPEP 2106.04(a)(2)(I)(B)(i)) and collecting information, analyzing it, and displaying certain results of the collection and analysis (MPEP 2106.04(a)(2)(I)(B)(ii)).
The claims at issue can be summarized as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group v. Alstrom, 2015-1778).  See also the seminal case of Parker v. Flook, 437 U.S. 584, where the Supreme Court found that mere post-solution activity (such as the natural output of a mathematical algorithm) does not make the ineligible eligible. The CAFC has treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; . . . In a similar vein, the Court has treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613;. . . Also, the Court has recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347.  
In this case, the claims are directed to processing data and outputting processed data (adding abbreviation criterion to the data).  As a result, the claims are directed to an abstract idea.

Step 2A prong 2
Under prong 2 Examiner is to determine whether the additional elements integrate the abstract idea into a practical application. In order to do this Examiner must identify whether there are additional elements and evaluate whether those additional elements individually and in combination integrate the abstract idea into a practical application (MPEP 2106.04(d)(2)).
The remaining limitations fall under insignificant extra solution activity.  When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following (MPEP 2106.05(g):
(1) Whether the extra-solution limitation is well known (generic processors),
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) (again, only a generic processor performing standard processing operations)
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output) (processor only processes and outputs data).

Step 2B
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  The MPEP provides relevant considerations for evaluating whether additional elements amount to an inventive concept (MPEP 2106.05):
i. Improvements to the functioning of a computer (The processor is doing standard processing; any improvement is to an algorithm, and the inventive concept cannot be an improved algorithm)
ii. Improvements to any other technology or technical field (again, only an improvement to an algorithm is described) 
iii. Applying the judicial exception with, or by use of, a particular machine (not found)
iv. Effecting a transformation or reduction of a particular article to a different state or thing
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application (not found)
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (not found)
As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection for lack of written description must be made.  Furthermore, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I), emphasis original).
In this case, a learning machine 30 is mentioned, but is not described. In [0045-0046], it is mentioned that learning of criterion information occurs, but now how.  The learning process is mentioned in a flowchart in Fig. 2, however, the learning model is a black box S400. Only the barest information is given in [0055]:
“Subsequently, in step S400, a process of performing, by the learning machine 30, learning on a model capable of appropriately expressing the abbreviated data to generate a learning model may be performed. At this time, the learning machine 30 may perform learning, based on the learning criterion information.”
The “learning criterion” are mentioned in [0122-0135] but again, there is no disclosure of how the machine is trained by data.  As a result, the claims lack adequate written description.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  /EVREN SEVEN/                 Primary Examiner, Art Unit 2812